Napton, J.,

delivered the opinion of thé Court.

This was a petition for dower by the widow df Richard Gentry, in lot No. 33, in the town of Columbia. The plea of non seisin in the husband' was pleaded by the defendant, Garth. Upon the trial of this issue, the plaintiff gave in evidence a patent from the United States to Tarlton Turner, for the quarter section of land upon which the lot is situated, and two deeds of conveyance, one dated the 14th November, 1818, from Richard Gentry, Tarlton Turner, and others, to Thomas Duley and others, conveying to them several tracts of land; including the one patented to Turner, in trust, to lay out a town thereon, and dispose of the lots for the benefit of the proprietors. The other was a deed of partition among *228the proprietors, dated 3d of July, 1821, by which deed the lot in controversy was assigned to Tarlton Turner. The plaintiff also proved that she was married to Richard Gentry prior to the month of January, 1820, and that her husband died in 1837, and that the defendant was in possession of the lot No. 37, at the commencement of this suit.
The plaintiff then gave in evidence an instrument of writing, purporting to be the copy of a conveyance of the 16th Feb’y, 1820, from Tarlton Turner to Richard Gentry, conveying to him all his interest in the property embraced in the deed of trust of the 14th Nov., 1818. This writing also contained what purported to be a copy of the acknowledgment of the execution of the deed by the grantor, made before the clerk of the Circuit Court, on the same day it was executed, and of a certificate of the registry of the deed in Howard county, on the day of the acknowledgment. Appended to the writing was the official certificate of the clerk of the Howard Circuit Court, that the same was “a true and perfect copy of a deed from Tarlton Turner to Richard Gentry, then on record in his office.”
The plaintiff then offered in evidence three deeds of conveyance of the lot in question, one of the 9th January, 1821, from Richard Gentry to Reubin Gentry, one of the 1st August, 1822, from Reubin Gentry to Wm. Jewell, and one of the 1st November, 1836, from Wm. Jewell to the defendant.
Upon the motion of the defendant, the Court excluded the copy of Turner’s deed, of February, 1820, to Richard Gentry, and thereupon the plaintiff suffered a non-suit. Afterwards she moved that the same be set aside, which being overruled, an appeal was taken to this Court.
The only point we are called upon to decide in this case is the propriety of thp action of the Circuit Court in excluding the copy of Turner’s deed. In consequence of this expressed opinion of the Court, the plaintiff submitted to the non-suit.
We are not, therefore, called upon to say whether the proof of Garth’s possession and derivative title, from Gentry, did not of itself make out a prima facie case. The Circuit Court gave no opinion on this point, because none was asked, and the plaintiff voluntarily placed the case upon the single point of Turner’s deed. Upon this point we see no reason to question the propriety of the Court’s opinion. The copy of Turner’s deed was alone admissible under the provisions of our statute, concerning evidence, and these provisions expressly require the clerk to certify not only a copy of the recorded deed, but of the certificate of acknowledgment thereof — and this the clerk of the Howard Circuit *229Court has not done in the present instance. Rev. Code 1845, page 470 §19.
The other Judges concurring, the judgment of the non-suit must be affirmed.